       CASE 0:19-cv-02820-NEB-TNL Document 19 Filed 05/05/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


  Raphael Mendez,                                  Case No. 19-cv-2820 (NEB/TNL)

                       Plaintiff,

  v.                                                            ORDER

  FMC Facility Section et al.,

                       Defendants.


       This matter comes before the Court on two motions filed by pro se Plaintiff Raphael

Mendez. ECF Nos. 8, 13.

                                 I. MOTION TO AMEND

       Plaintiff requests leave amend the Complaint to substitute “S. Stolarzyk” for

Defendant G. Cooper as he named Cooper in error instead of Stolarzyk. ECF No. 8 at 1.

Plaintiff’s motion was not accompanied by a proposed amended pleading.

       There is no indication that the requested substitution is due to death, incompetency,

transfer of interest, or cessation from public office. See Fed. R. Civ. P. 25. Further,

Plaintiff’s motion fails to comply with Local 15.1. Local Rule 15.1 requires that “[a]ny

motion to amend a pleading . . . be accompanied by: (1) a copy of the proposed amended

pleading, and (2) a version of the proposed amended pleading that shows — through

redlining, underlining, strikeouts, or other similarly effective typographic methods — how

the proposed amended pleading differs from the operative pleading.” D. Minn. LR 15.1(b).

Plaintiff’s pro se status does not excuse him from following the Federal Rules of Civil

                                             1
      CASE 0:19-cv-02820-NEB-TNL Document 19 Filed 05/05/20 Page 2 of 4



Procedure and Local Rules of this Court. See Bennett v. Dr. Pepper/Seven Up, Inc., 295

F.3d 805, 808 (8th Cir. 2002) (pro se status does not entitle litigant to disregard Federal

Rules of Civil Procedure or court’s local rules); Oprenchak v. Am. Family Mut. Ins. Co.,

No. 11-cv-425 (PJS/TNL), 2012 WL 1247216, at *15 (D. Minn. Mar. 26, 2012)

(“Plaintiff’s pro se status does not excuse him from following the Federal Rules of Civil

Procedure and Local Rules of this Court.”), adopting report and recommendation, 2012

WL 1253011 (D. Minn. Apr. 13, 2012). Therefore, the Court will deny Plaintiff’s motion

to amend without prejudice.

       Plaintiff should bear in mind that any amended complaint must meet the following

requirements: The amended complaint must be an entirely new pleading that fully

supersedes, and does not merely supplement, the original Complaint. See D. Minn. LR

15.1(a) (“Unless the court orders otherwise, any amended pleading must be complete in

itself and must not incorporate by reference any prior pleading.”). The amended complaint

must clearly identify each defendant that Plaintiff is attempting to sue, specifying whether

the defendant is being sued in his or her personal capacity, official capacity, or both. The

amended complaint must include a complete and coherent description of the historical facts

on which Plaintiff’s lawsuit is based. The amended complaint must clearly describe what,

specifically, each named defendant actually did (or failed to do) that allegedly violated

Plaintiff’s rights under federal law. The amended complaint must clearly describe the

specific relief that Plaintiff is seeking against each defendant.




                                              2
     CASE 0:19-cv-02820-NEB-TNL Document 19 Filed 05/05/20 Page 3 of 4



                                II. MOTION TO STAY

      Plaintiff also requests that this matter be stayed indefinitely due to precautions being

taken by the Federal Bureau of Prisons in response to the COVID-19 pandemic. Plaintiff

is currently confined at the Federal Medical Center located in Rochester, Minnesota.

      Beginning on March 13, 2020, and continuing thereafter, the Honorable John R.

Tunheim, Chief District Judge for the United States District Court for the District of

Minnesota, has issued a series of General Orders in connection with the COVID-19

pandemic, available at https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

These General Orders acknowledge, among other things, that (1) a national emergency has

been declared by the President of the United States of America in response to COVID-19;

(2) a peacetime emergency has been declared by the Governor of the State of Minnesota in

response to COVID-19; (3) a stay-at-home order has been implemented by the Governor

of the State of Minnesota in response to COVID-19; and (4) “local detention facilities

continue to implement several COVID-19 related restrictions that impact the ability of

pretrial detainees to consult with legal counsel.” In re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 9

(D. Minn. Apr. 15, 2020).

      For the reasons addressed in these General Orders and the well-documented

concerns regarding COVID-19, Court finds good cause to grant Plaintiff’s motion in part

and stay this matter until August 14, 2020.




                                              3
     CASE 0:19-cv-02820-NEB-TNL Document 19 Filed 05/05/20 Page 4 of 4



                                     III. ORDER

     Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

     1.     Plaintiff’s motion to amend, ECF No. 8, is DENIED WITHOUT
            PREJUDICE.

     2.     Plaintiff’s motion to stay, ECF No. 13, is GRANTED IN PART and
            DENIED IN PART.

     3.     This matter shall be stayed until August 14, 2020.

     4.     Failure to comply with any provision of this Order or any other prior
            consistent Order shall subject the non-complying party, non-complying
            counsel and/or the party such counsel represents to any and all appropriate
            remedies, sanctions and the like, including without limitation: assessment of
            costs, fines and attorneys’ fees and disbursements; waiver of rights to object;
            exclusion or limitation of witnesses, testimony, exhibits and other evidence;
            striking of pleadings; complete or partial dismissal with prejudice; entry of
            whole or partial default judgment; and/or any other relief that this Court may
            from time to time deem appropriate.




Date: May   5      , 2020                             s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota


                                               Mendez v. FMC Facility Section et al.
                                               Case No. 19-cv-2820 (NEB/TNL)




                                           4
